362147Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of current rejection using Watanabe (US 6,169,758) and Fujimura (US 2006/0001950).

Applicant argues “nothing in the description, drawings or claims of Gapontsev makes any teaching or suggestion of how to determine spectral lines of the metal/alloy vapor, as claimed. There is, in particular no teaching or suggestion at all that the spectral lines to avoid are those having “an oscillator strength value above the standard deviation of oscillator strength values for spectral lines of the metal/alloy vapor within the selected wavelength range”, as set forth in claims 1 and 3.” (Page 7, lines 7-2 from the end).
However examiner respectfully disagrees.
 Gapontsev determines  “the spectral (absorption/emission lines) for argon” (Para.33, line 2) and Watanabe discloses spectral lines such as the power spectral density of the scattered “laser beam fraction taken into the laser output detector 5” (Col.7, lines 54-56) scattered by “the metal fume” (Col.7, line 57) so that both of Gapontsev’s argon gas plasma formed by the electric arc and Watanabe’s “metal fume” have adversary effect on “the laser output detector 5”. 
Therefore examiner maintains his position.

Claim Objections
Claim 3 and dependent claims are objected to because of the following informalities:  
.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(a)/(b) rejection is withdrawn. However new rejections are made.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 11, it is not clear if “the metal/alloy vapor” is same as “a cover gas” at line 2 or different and it lacks antecedent basis.
In claim 1 at line 12, “oscillator strength values” is not clear if it is same as or different from “an oscillator strength value” at lines 11-12.
In claim 1 at lines 13-14, “the selected wavelength range” is not clear where the antecedent basis for the range exists.
In claim 3 at lines 4-5, it is not clear what “the selected laser wavelength and linewidth” points to and lacks antecedent basis.
In claim 3 at line 8, it is not clear what the range of “the selected laser wavelength range” is and lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gapontsev (WO 2012/044285) in view of Watanabe (US 6,169,758) and Fujimura (US 2006/0001950).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Gapontsev discloses
A method (System and method utilizing fiber lasers for titanium welding using an argon cover gas; title) of pre-selecting (“Selecting an air cooled pulse mode fiber laser 100”; Step 100 in Fig. 5 wherein “100” is ahead of step “200 (Optimally configuring the laser”) the parameters (a narrow bandwidth; P42:2) of a metal/alloy welding process (the titanium welding, during the fiber laser welding; P33:9-10 and 12) independent (avoid interaction between; P41:5) of the spectral properties (the plasma frequency due to externally-applied laser beam to “an Argon (Ar) cover gas”; P32:2) of a cover gas (an Argon (Ar) cover gas; P32:2), the method comprising:

a. determining (determination; P33:1) the spectrum (the frequency ranges of the spikes and impulses on the horizontal axis “Wavelength (micrometers)”; Fig. 2 
    PNG
    media_image1.png
    424
    549
    media_image1.png
    Greyscale
) of an (shifting the central wavelength from 1070 nm to 1064 nm precisely to move away from the argon line at 1067.36 nm; P33:5-7 [because of] the fiber laser-titanium weld interaction; P33:12-13) of the vapor (inherent titanium vapor from “the fiber laser-titanium weld interaction” [due to] “the fiber laser resulting in a more intense plasma formation and an inferior weld quality with higher levels of soot” using “a peak power level of up to 6 kW”, P13:6-7 and P4:5-6 which means that the fiber laser inherently and more intensely ionizes and evaporates titanium in the base workpiece wherein Bruck (US 2013/0136868) expressly teaches “some of the titanium lost as vapor by an arc”; P35:5 and P35:2); and

b. selecting (the selection; P39:2-3, step 100 in Fig. 5) a laser wavelength  (1064nm precisely; P33:6) and linewidth (the frequency range of “the argon line”; P33:6) outside (divergence from “a set of ‘beam divergence’ properties”; P41:4) the spectrum (“the spectral (absorption/emission lines) for argon”; P33:2 [of] “the ionized particles of argon in the plasma zone during fiber laser welding”; P33:11-12) of any electronic transition (moving away from the argon line; P33:6 [due to] interaction between the wavelength output for the fiber laser's beam and the cover gas or combination of gases; P41:5-6) of the vapor (the ionized particles of argon in the plasma zone during fiber laser welding; P33:11-12), 

wherein the selected laser wavelength and linewidth does not (to avoid; P42:9 [and] moved away from; P33:6) interfere (spectral interference; P42:9 [and] interaction between; P41:5) with any spectral lines (argon spectral lines; P26:2, Fig. 2) of the vapor having an oscillator strength value (the magnitude of “the interaction between the laser wavelength output and the argon absorption/emission line at 1067.35 nm”; P44: 3-4, Fig. 2 wherein the spec discloses “high oscillator strength generally means that the probability for the absorption of a photon of a certain wavelength is high”; P12:3-1 from the end) above (shift the central wavelength from 1070 nm to 1064 nm; Fig. 2 wherein the distribution at 1070 nm is above and out of one standard deviation of the distribution at 1064 nm in Fig. 2) oscillator strength values (the magnitudes of “additional interactions between the laser beam, the cover gas and the weld material (titanium)”; P44: 8-9, Fig. 2 wherein the interaction is an efficiency of absorption/emission of the argon shielding gas) for spectral lines (“the spectral (absorption/emission lines) for argon”; P33:2) of the vapor within the selected wavelength range (the wavelength range between 1.045 and 1.085 on the horizontal axis with “micrometers”; Fig. 2).

	Gapontsev discloses “an electronic transition of the vapor” and “oscillator strength values” as mapped above, but is silent regarding
an electronic transition of the metal/alloy vapor
the standard deviation of oscillator strength values

	However Watanabe discloses, in the same field for a metal/alloy welding process such as “the laser beam 4 focused on the machining surface of the work piece 2” (C7:51-52, Fig. 4

    PNG
    media_image2.png
    961
    636
    media_image2.png
    Greyscale
),
(the interference between the laser beam 4 and the laser beam being scattered and being fogged from “the laser beam fraction to be taken into the laser output detector 5 may be scattered, or the reflection surface 35 of the reflector member 44 may be fogged by deposition of the metal fume”; C7:4-57) of the metal/alloy vapor (“the metal fume” from “the laser beam fraction to be taken into the laser output detector 5 may be scattered, or the reflection surface 35 of the reflector member 44 may be fogged by deposition of the metal fume”; C7:54-57)

	The advantage of considering Watanabe’s interference between the laser beam 4 and the laser beam being scattered by the metal fume is to further protect the laser output detector 5 from the metal fume and prevent deterioration of the image clarity of the laser output detector 5 due to the part of the laser beam scattered by the metal fume, make the inert gas blow away  “the metal fume” produced by the plasma plume light so that the laser output detector 5 can be kept clean and also avoid the nonlinear mixing of the laser beam 4 with the plasma plume light which produces numerous mixed higher order light wavelets those interferes with the laser beam 4 reducing the receiver sensitivity of the laser output detector 5.
	Therefore I would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gapontsev in view of Watanabe by replacing Gapontsev’s inherent titanium vapor from “the fiber laser-titanium weld interaction” with Watanabe’s interference between the laser beam 4 and the laser beam being scattered by the metal fume in order to further protect the laser output detector 5 from the metal fume and prevent deterioration of the image clarity of the laser output detector 5 due to the part of the laser beam scattered by the metal fume, make the inert gas blow away  “the metal fume” produced by the plasma plume light so that the laser output detector 5 can be kept clean and also avoid the nonlinear mixing of the laser beam 4 with the plasma plume light 

	Gapontsev discloses “oscillator strength values” as mapped above, but Gapontsev in view of Watanabe is silent regarding
the standard deviation of oscillator strength values

	However Fujimura discloses, to solve the problem for calculating “A value of the standard deviation at control time” of “output signal light power [dBm] at control time and output signal light power [dBm] at normal time” (P156:2-4 and 7-8, Figs. 1, 23, 60

    PNG
    media_image3.png
    507
    749
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    456
    688
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    679
    751
    media_image5.png
    Greyscale
wherein the spec discloses the problem to solve for “the standard deviation of all gf-values within the selected wavelength range (FIG. 11)”; P68:10-12, Fig. 11)

the standard deviation (A value of the standard deviation; P156:7) of oscillator strength values (the values of “S and P representing absorption coefficients of signal light and pumping light”; P89:10-11)


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gapontsev in view of Watanabe with Fujimura by replacing Gapontsev’s data set for the magnitudes of “additional interactions between the laser beam, the cover gas and the weld material (titanium)” with Fujimura’s standard deviation and average to concisely present how a normal distribution of a numerical data set is spread from the average and how many data samples are captured within the well-known 1, 2 and 3 standard deviations, showing the shape of distribution curve such as sharply impulsive distribution of widely shallow distribution simply using only two parameters of average and standard deviation instead of the raw data set.

	Regarding claim 2, Gapontsev in view of Watanabe and Fujimura discloses
the metal (Gapontsev: a weld material 28, such as titanium; P35:2)/alloy is titanium (Gapontsev: a weld material 28, such as titanium; P35:2) or a titanium alloy.

	Regarding claim 3, Gapontsev discloses
A method (System and method utilizing fiber lasers for titanium welding using an argon cover gas; title) of creating a metal/alloy weld (weld; P35:2 [during] the titanium welding, during the fiber laser welding; P33:9-10 and 12) in a workpiece (workpiece 24; P35:2-3) independent (avoid interaction between; P41:5) of the spectrum (“spectral signal”  from the recitation “the resulting plasma with the fiber laser indicated a much larger and brighter white/blue spectral signal”; P32:6-8) of a cover gas (an Argon (Ar) cover gas; P32:2), the method comprising:

a. selecting (the selection; P39:2-3, step 100 in Fig. 5) one (the central wavelength from 1070nm to 1064nm precisely; P33:5-6) of a number (six; Fig. 2) of spectral bandwidths (the frequency ranges of the spikes and impulses on the horizontal axis “Wavelength (micrometers)”; Fig. 2
    PNG
    media_image1.png
    424
    549
    media_image1.png
    Greyscale
) that avoids (avoid this condition; P33:5) the spectrum (“frequency range” of “a much larger and brighter white/blue spectral signal”; P32:6-8) of an electronic transition (shifting the central wavelength from 1070 nm to 1064 nm precisely to move away from the argon line at 1067.36 nm; P33:5-7 [because of] the fiber laser-titanium weld interaction; P33:12-13) of a vapor (the ionized particles of titanium and argon in the plasma zone during fiber laser welding; P33:11-12), 
(the central wavelength 1064nm precisely; P33:5-6) and linewidth (the frequency range of “the argon line at 1067.36 nm”; P33:6-7) does not interfere (move away; P33:6) with any spectral lines (argon spectral lines; P26:2, Fig. 2) of the vapor having an oscillator strength value (the magnitude of “the interaction between the laser wavelength output and the argon absorption/emission line at 1067.35 nm”; P44: 3-4, Fig. 2 wherein the spec discloses “high oscillator strength generally means that the probability for the absorption of a photon of a certain wavelength is high”; P12:3-1 from the end) above (shift the central wavelength from 1070 nm to 1064 nm; Fig. 2 wherein the distribution at 1070 nm is above and out of one standard deviation of the distribution at 1064 nm in Fig. 2) 
oscillator strength values (the magnitudes of “additional interactions between the laser beam, the cover gas and the weld material (titanium)”; P44: 8-9, Fig. 2 wherein the interaction is an efficiency of absorption/emission of the argon shielding gas) for spectral lines (“the spectral (absorption/emission lines) for argon”; P33:2) of the vapor within the selected wavelength range (the wavelength range between 1.045 and 1.085 on the horizontal axis with “micrometers”; Fig. 2);

b. providing (proposing from “proposed”; P33:7) a spectrally-stable laser (the central wavelength from 1070nm to 1064nm precisely; P33:5-6) with power sufficient to create a weld pool (the laser molten state before solidification of “a weld on a workpiece 24”; P35:2-3) with one (the central wavelength 1064nm precisely; P33:5-6) of said spectral bandwidths; and

c. subjecting (being directed into a welding region 30; P35:1, Figs. 1a-1B) the work piece with an output (the fiber laser; P32:7) from said laser sufficient to create a weld (a weld on a workpiece 24; P35:2).

 of the vapor”, and “oscillator strength values” as mapped above, but is silent regarding
an electronic transition of the metal/alloy vapor
the standard deviation of oscillator strength values

	However Watanabe discloses, in the same field for a metal/alloy welding process such as “the laser beam 4 focused on the machining surface of the work piece 2” (C7:51-52, Fig. 4

    PNG
    media_image2.png
    961
    636
    media_image2.png
    Greyscale
),
an electronic transition (the interference between the laser beam 4 and the laser beam being scattered and being fogged from “the laser beam fraction to be taken into the laser output detector 5 may be scattered, or the reflection surface 35 of the reflector member 44 may be fogged by deposition of the metal fume”; C7:4-57) of the metal/alloy vapor (“the metal fume” from “the laser beam fraction to be taken into the laser output detector 5 may be scattered, or the reflection surface 35 of the reflector member 44 may be fogged by deposition of the metal fume”; C7:54-57)

	The advantage of considering Watanabe’s interference between the laser beam 4 and the laser beam being scattered by the metal fume is to further protect the laser output detector 5 from the metal fume and prevent deterioration of the image clarity of the laser output detector 5 due to the part of the laser beam scattered by the metal fume, make the inert gas blow away  “the metal fume” produced by the plasma plume light so that the laser output detector 5 can be kept clean and also avoid the nonlinear mixing of the laser beam 4 with the plasma plume light which produces numerous mixed higher order light wavelets those interferes with the laser beam 4 reducing the receiver sensitivity of the laser output detector 5.
	Therefore I would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gapontsev in view of Watanabe by replacing Gapontsev’s inherent titanium vapor from “the fiber laser-titanium weld interaction” with Watanabe’s interference between the laser beam 4 and the laser beam being scattered by the metal fume in order to further protect the laser output detector 5 from the metal fume and prevent deterioration of the image clarity of the laser output detector 5 due to the part of the laser beam scattered by the metal fume, make the inert gas blow away  “the metal fume” produced by the plasma plume light so that the laser output detector 5 can be kept clean and also avoid the nonlinear mixing of the laser beam 4 with the plasma plume light which produces numerous mixed higher order light wavelets those interferes with the laser beam 4 reducing the receiver sensitivity of the laser output detector 5.

	Gapontsev discloses “oscillator strength values” as mapped above, but Gapontsev in view of Watanabe is silent regarding


	However Fujimura discloses, to solve the problem for calculating “A value of the standard deviation at control time” of “output signal light power [dBm] at control time and output signal light power [dBm] at normal time” (P156:2-4 and 7-8, Figs. 1, 23, 60

    PNG
    media_image3.png
    507
    749
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    456
    688
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    679
    751
    media_image5.png
    Greyscale
wherein the spec discloses the problem to solve for “the standard deviation of all gf-values within the selected wavelength range (FIG. 11)”; P68:10-12, Fig. 11)

the standard deviation (A value of the standard deviation; P156:7) of oscillator strength values (the values of “S and P representing absorption coefficients of signal light and pumping light”; P89:10-11)

	The advantage of using Fujimura’s standard deviation and average is to concisely present how a normal distribution of a numerical data set is spread from the average and how many data samples are captured within the well-known 1, 2 and 3 standard deviations, showing the shape of distribution curve such as sharply impulsive distribution of widely shallow distribution simply using only two parameters of average and standard deviation.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gapontsev in view of Watanabe with Fujimura by replacing Gapontsev’s the magnitudes of “additional interactions between the laser beam, the cover gas and the weld material (titanium)” with Fujimura’s standard deviation and average to concisely present how a normal distribution of a numerical data set is spread from the average and how many data samples are captured within the well-known 1, 2 and 3 standard deviations, showing the shape of distribution curve such as sharply impulsive distribution of widely shallow distribution simply using only two parameters of average and standard deviation instead of the raw data set.

	Regarding claim 4, Gapontsev in view of Watanabe and Fujimura discloses
the metal/alloy is titanium (Gapontsev: a weld material 28, such as titanium; P35:2) or a titanium alloy.

	Regarding claim 5, Gapontsev in view of Watanabe and Fujimura discloses
the weld (Gapontsev: a weld on a workpiece 24; P35:2) is characterized by being free (without; P42:54) of coloration (Gapontsev: the reflected light from “the contaminants”; P42:4 wherein color is the frequency of a reflected wavelength) from plasma detritus (Gapontsev: contamination from air, moisture, and/or other soot-forming hydro-carbonaceous matter during the welding process; P5:3-6).

	Regarding claim 6, Gapontsev in view of Watanabe and Fujimura discloses
the weld track (Gapontsev: The weld moving as either the workpiece or the laser moves in use, or both; P35”3-4) is characterized by being free of geometrical height or width fluctuations (Gapontsev: the quality of “the weld”; Figs. 1A-1B). 

	Regarding claim 7, Gapontsev in view of Watanabe and Fujimura discloses
the real time detected signals (Gapontsev: measuring top-hat beam profile propagation with an M2=38 for the output of the fiber laser; P34:3-5) from the welding process (Gapontsev: the titanium welding, during the fiber laser welding; P33:9-10 and 12) are free (Gapontsev: avoid; P42:9) of absorption (Gapontsev: spectral interference; P42:9) based disturbances (Gapontsev: the contaminants; P42:4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kashima (US-20050045601), Filgas (US-7065121).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GYOUNGHYUN BAE/               Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761